DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/21/2020, 7/8/2021, 1/5/2022, and 3/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.
	 			Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Black (U.S. Patent Application Publication No. 2016/0081393) in view of Estripeau (U.S. Patent Application Publication No. 2020/0110148)

 	Referring to Claim 1, Black discloses an electronic atomizing device (par 18, personal vaporizer), comprising: an atomizer (par 18, vaporizer); a locator configured to acquire geographical location information of the electronic atomizing device (par 18, positioning unit); a communicator configured to transmit the geographical location information to a mobile terminal (pars 31, 15, and 16, location of personal vaporizer, devices such as smartphone); atomizing action starting information of the atomizer (pars 25 and 32, initiate); and a controller coupled to the atomizer, the locator, and the communicator; wherein the controller is configured to control the atomizer to work according to a control signal sent by the mobile terminal (pars 28-32, control personal vaporizer), and the control signal is associated with status information of the electronic atomizing device that is obtained by analyzing the geographical location information by the mobile terminal (pars 28-32, control personal vaporizer, location).
However, Black does not explicitly disclose transmit location in response to receiving atomizing action starting information.
In the same field of endeavor, Estripeau discloses transmit location in response to receiving atomizing action starting information (par 52, store position upon detection of depression of vaping button or vaping episode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmit location in response to receiving atomizing action starting information, as taught by Estripeau, in the device of Black, for the purpose of enabling locating an aerosol device and mapping locations of an aerosol device for viewing by a user (Estripeau, pars 9-11).
 	Referring to Claim 2 as applied to Claim 1 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the control signal comprises an atomization permission signal, the communicator being configured to receive the atomization permission signal sent by the mobile terminal, and the controller being configured to control the atomizer to perform atomization operation according to the atomization permission signal (Black, pars 30-32, control personal vaporizer, usage).  
 	Referring to Claim 3 as applied to Claim 1 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the control signal comprises an atomization prohibition signal, the communicator being configured to receive the atomization prohibition signal sent by the mobile terminal, and the controller being configured to control the atomizer to stop atomization operation according to the atomization prohibition signal (Black, pars 30-32, control personal vaporizer, prohibit).  
 	Referring to Claim 4 as applied to Claim 1 above, Black as modified by Estripeau disclose the electronic atomizing device, further comprising an alarm coupled to the controller and configured to prompt alarm information (Black, par 29, visual/auditory signal; Also, par 31, prohibit, etc.).  
 	Referring to Claim 5 as applied to Claim 4 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the control signal comprises an atomization prohibition signal, the communicator being configured to receive the atomization prohibition signal sent by the mobile terminal, and the controller being configured to control the alarm to prompt the alarm information according to the atomization prohibition signal (Black, par 31, prohibit; also, signal).  
Referring to Claim 6 as applied to Claim 1 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the locator includes a global positioning system (GPS) locator (Black, par 24, GPS).  
Referring to Claim 7 as applied to Claim 1 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the communicator includes a Bluetooth communicator (Black, par 15, Bluetooth).  
 	Referring to Claim 8 as applied to Claim 1 above, Black as modified by Estripeau disclose the electronic atomizing device, further comprising a detector coupled to the controller and configured to detect an atomizing action of the atomizer (Black, par 32, sense).  
 	Referring to Claim 9 as applied to Claim 8 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the detector comprises an airflow sensor configured to detect change of airflow inside the electronic atomizing device (Black, par 32, airflow).  
 	Referring to Claim 10 as applied to Claim 8 above, Black as modified by Estripeau disclose the electronic atomizing device, wherein the detector comprises a voltage-current collector configured to detect change of current or voltage of the electronic atomizing device when the electronic atomizing device is turned on (Black, pars 30 and 32, voltage).  
 	Referring to Claim 11, Black discloses a method of controlling an electronic atomizing device (par 18, personal vaporizer), the method comprising: acquiring geographical location information of the electronic atomizing device (par 18, positioning unit); transmitting the geographical location information to a mobile terminal (pars 31, 15, and 16, location of personal vaporizer, devices such as smartphone); atomizing action starting information (pars 25 and 32, initiate); and controlling the electronic atomizing device to work according to a control signal sent by the mobile terminal (pars 28-32, control personal vaporizer), wherein the control signal is associated with status information of the electronic atomizing device that is obtained by analyzing the geographical location information by the mobile terminal (pars 28-32, control personal vaporizer, location).
However, Black does not explicitly disclose transmit location in response to receiving atomizing action starting information.
In the same field of endeavor, Estripeau discloses transmit location in response to receiving atomizing action starting information (par 52, store position upon detection of depression of vaping button or vaping episode).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate transmit location in response to receiving atomizing action starting information, as taught by Estripeau, in the method of Black, for the purpose of enabling locating an aerosol device and mapping locations of an aerosol device for viewing by a user (Estripeau, pars 9-11).
 	Referring to Claim 12 as applied to Claim 11 above, Black as modified by Estripeau disclose the method, wherein the control signal comprises an atomization permission signal, and the controlling the electronic atomizing device to work according to the control signal sent by the mobile terminal comprises: controlling the electronic atomizing device to perform atomization operation according to the atomization permission signal sent by the mobile terminal (Black, pars 30-32, control personal vaporizer, usage).    
 	Referring to Claim 13 as applied to Claim 11 above, Black as modified by Estripeau disclose the method, wherein the control signal comprises an atomization prohibition signal, and the controlling the electronic atomizing device to work according to the control signal sent by the mobile terminal comprises: controlling the electronic atomizing device to stop atomization operation according to the atomization prohibition signal sent by the mobile terminal (Black, pars 30-32, control personal vaporizer, prohibit).  
 	Referring to Claim 14 as applied to Claim 11 above, Black as modified by Estripeau disclose the method, wherein the control signal comprises an atomization prohibition signal, and the controlling the electronic atomizing device to work according to the control signal sent by the mobile terminal comprises: controlling the electronic atomizing device to prompt alarm information according to the atomization prohibition signal sent by the mobile terminal (Black, par 31, prohibit; also, signal).  
 	Referring to Claim 15 as applied to Claim 11 above, Black as modified by Estripeau disclose the method, wherein the atomizing action starting information comprises information indicating change of airflow inside the electronic atomizing device (Black, par 32, airflow).  
 	Referring to Claim 16 as applied to Claim 11 above, Black as modified by Estripeau disclose the method, wherein the atomizing action starting information comprises information indicating change of current or voltage of the electronic atomizing device when the electronic atomizing device is turned on (Black, pars 30 and 32, voltage).  
 	Referring to Claim 17, Black as modified by Estripeau disclose a control system, comprising: a mobile terminal; and the electronic atomizing device of claim 1, wherein the mobile terminal is communicatively coupled to the communicator (pars 15 and 16, personal vaporizer, devices such as smartphone).  
 	Referring to Claim 18 as applied to Claim 17 above, Black as modified by Estripeau disclose the method, wherein the mobile terminal is configured to receive geographical location information of the electronic atomizing device, and obtain status information of the electronic atomizing device by comparing the geographical location information with information in a predetermined non-smoking database, and send a corresponding control signal to the electronic atomizing device according to the status information (pars 28-32, control personal vaporizer based on location, database).  
Referring to Claim 19 as applied to Claim 18 above, Black as modified by Estripeau disclose the method, wherein the mobile terminal is configured to send an atomization permission signal to the electronic atomizing device when the status information is an atomization permission status information (pars 28-32, usage), and send an atomization prohibition signal to the electronic atomizing device when the status information is an atomization prohibition status information (pars 28-32, prohibit).  
 	Referring to Claim 20 as applied to Claim 17 above, Black as modified by Estripeau disclose the method, further comprising a server communicatively coupled to the mobile terminal (Fig. 1 and par 15, server).
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to controlling aerosol devices: 	WO 2017/055799 to Baker et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Suhail Khan/

Primary Examiner, Art Unit 2642